Citation Nr: 1510536	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  03-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than May 10, 1999, for a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Mark P. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty March 1966 to January 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the case was subsequently transferred to the RO in Cleveland, Ohio.


REMAND

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In February 2015, the Veteran, acting through his representative, requested a three-way video conference hearing before the Board.

Accordingly, the case is remanded for the following action:  

The RO must schedule the Veteran for a three-way video conference hearing as requested in the February 2015 correspondence, according to the date of the original request for such a hearing.  The Veteran and his attorney must be provided appropriate advance written notice of the date, time, and locations of this hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the appeal must be returned to the Board in accordance with appellate procedures.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD

Veterans Law Judge, Board of Veterans' AppealsUnder 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




